Fourth Court of Appeals
                               San Antonio, Texas
                                      July 25, 2017

                                   No. 04-17-00126-CR

                                      Terrell BUSH,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                           Trial Court No. 14-01-00046-CRW
                         Honorable Stella Saxon, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on July 31, 2017. NO FURTHER EXTENSIONS OF TIME FOR
FILING APPELLANT’S BRIEF WILL BE ALLOWED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk